Citation Nr: 1826668	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-35 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to an initial rating in excess of 10 percent prior to June 4, 2014, and in excess of 20 percent from June 4, 2014, for a lower back strain.

4. Entitlement to an initial rating in excess of 20 percent for lumbar radiculopathy, right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy, right lower extremity.


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Coast Guard from June 1979 to February 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2012 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).    

Although the August 2014 rating decision and statement of the case indicate a claim of entitlement to an earlier effective date for lower back strain, the Board has recharacterized the issue as a claim for an increased initial rating, as documented above.  The Veteran indicated in his substantive appeal that he was satisfied with the rating for his lower back strain, but wished to have the current rating apply from the date of his service connection.  The record does not reflect disagreement with the date assigned for the service connection award.

The August 2014 rating decision also granted service connection for the Veteran's lumbar radiculopathy, with an evaluation of 20 percent for the right lower extremity, and 10 percent for the left lower extremity.  These will be considered as part and parcel with the rating of the spine.


FINDINGS OF FACT

1. The weight of the evidence is against a finding that the Veteran's current hearing loss had its onset during military service or is otherwise related to such service.  

2. The weight of the evidence is against a finding that the Veteran's current tinnitus had its onset during military service or is otherwise related to such service.  

3. Prior to June 4, 2014, the Veteran had forward flexion of 70 degrees and his combined range of motion was 190 degrees, no muscle spasms or guarding resulting in an abnormal gait, and no ankylosis.  

4. From June 4, 2014, the Veteran had forward flexion of 40 degrees, no muscle spasms or guarding resulting in an abnormal gait, and no ankylosis. 

5. The weight of the evidence shows mild severity of lumbar radiculopathy in the left lower extremity and moderate severity in the right lower extremity. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. § 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C. § 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.308, 3.309 (2017). 

3. The criteria for an initial rating in excess of 10 percent prior to June 4, 2014, for lower back strain have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5237. 

4. The criteria for a rating in excess of 20 percent after June 4, 2014, for lower back strain have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5237. 

5. The criteria for an initial rating in excess of 20 percent for lumbar radiculopathy for right lower extremity have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, DC 8520. 

6. The criteria for an initial rating in excess of 10 percent for lumbar radiculopathy for left lower extremity have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, DC 8520.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not alleged any deficiencies in VA's duties to notify and assist. 
It will not be discussed further. As such, the Board will proceed with consideration of the Veteran's appeal. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain diseases, such as an organic disease of the nervous system, including sensorineural hearing loss and tinnitus, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§1101, 1112; 38 C.F.R. §§ 3.309 (a)(3), 3.309(a). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).  

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990). 

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is due to noise exposure in service. 

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Veteran has a current diagnosis of bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385. In his November 2012 VA Examination, his speech discrimination score, using the Maryland CNC word list, was 98 percent in his right ear, and 1000 percent in his left ear. See 11/01/2012, VA Examination, at p. 35. His puretone thresholds in decibels were as follows: 


Right Ear

A
B
C
D
E
F
G
500 Hz
1000 Hz
2000 Hz 
3000 Hz
4000 Hz
6000 Hz
8000 Hz
0
10
5
10
40
20
40


Left Ear

A
B
C
D
E
F
G
500 Hz
1000 Hz
2000 Hz 
3000 Hz
4000 Hz
6000 Hz
8000 Hz
0
5
25
15
45
15
35

The Veteran is competent to report symptoms. Jandreau, 492 F.3d at 1372. He believes that his bilateral hearing loss is due to noise exposure in service. See 9/30/2011, VA 21-526, at p. 1. The Veteran's military occupational specialty was as an electrician mate, and the AOJ has found the Veteran was exposed to hazardous noise. See 9/26/2012, VA 21-2507a, at p. 2. 

The Veteran's service treatment records show that his hearing was normal upon entering service. These records are also negative for complaints of hearing loss. The Veteran was afforded a hearing test as part of his discharge examination. The results showed normal hearing. See 10/28, 2014, STR-Medical, at p. 7, 8, 11.   (The Board acknowledges the finding of 25 decibels in the left ear at 2000 Hertz, which under Hensley indicates some degree of hearing loss; however, the Board defers to the examiner's assessment of normal hearing, as that individual is a medical professional and such opinion holds more weight than the more generic finding in the case law.) 

The Veteran underwent a VA examination in November 2012. The examiner opined that it was less likely than not that the Veteran's hearing loss was related to service. See 11/01/2012, VA Examination, at p. 37. The examiner noted that he had normal hearing at discharge, and that the Veteran stated that his hearing loss had begun approximately 10 years ago (around 2002). Id. Additionally, the examiner noted that the Veteran has a history of occupational noise exposure after service. Id. The Board places much weight on this examination as the audiologist noted the relevant facts, reviewed the Veteran's medical records, and conducted an in-person examination. 

The record is absent for any positive competent medical opinion. The Board acknowledges the Veteran's opinion that his bilateral hearing loss is related to service. However, although he is competent to describe his hearing loss, there is no evidence that he has the requisite training necessary to provide a competent opinion as to the etiology of his hearing loss. As the only competent opinion weighs against a finding of a nexus, the final criterion for service connection has not been met. 

The Board also finds that the competent and probative evidence weighs against a finding of service connection on a presumptive basis. The Veteran has indicated that his hearing loss did not begin until approximately 2002. There are no medical records showing complaints or treatment for hearing loss prior to that time. The Veteran's service treatment records do not contain any evidence of hearing loss, and his hearing was normal at discharge. There is no evidence that he was diagnosed with hearing loss as defined by 38 C.F.R. § 3.385 within a year of discharge. 

Therefore, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to service. As such, reasonable doubt does not arise, and the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Tinnitus

The Veteran has a current diagnosis of tinnitus. See 11/1/2012, VA Examination, a p. 39. He believes that his tinnitus is due to noise exposure in service. See 9/30/2011, VA 21-526, at p. 1. As noted above, noise exposure is conceded as consistent with the circumstances of service in this case. 

The Veteran has indicated that his tinnitus did not begin until approximately 1997-2002. See 11/1/2012, VA Examination, at p. 41. There are no medical records showing complaints or treatment for tinnitus prior to that time. The Veteran's service treatment records show that his hearing was normal upon entering service. These records are also negative for complaints of hearing loss. The Veteran was afforded a hearing test as part of his discharge examination. The results showed normal hearing. See 10/28, 2014, STR-Medical, at p. 7, 11. 

The Veteran underwent a VA examination in November 2012. The examiner opined that it was less likely than not that the Veteran's tinnitus was related to service. See 11/01/2012, VA Examination, at p. 41. The examiner noted that he had normal hearing at discharge, and that the Veteran stated that his tinnitus had begun approximately 10-15 years ago (around 1997-2002), while watching TV. Id. The Board places much weight on this examination as the audiologist noted the relevant facts, reviewed the Veteran's medical records, and conducted an in-person examination. 

The Board also finds that this competent and probative evidence weighs against a finding of service connection on a presumptive basis. The Veteran has indicated that his tinnitus did not begin until approximately 2002. There are no medical records showing complaints or treatment for tinnitus prior to that time. The Veteran's service treatment records do not contain any evidence of tinnitus, and his hearing was normal at discharge. There is no evidence that he was diagnosed with tinnitus within a year of discharge. 

Therefore, the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to service. As such, reasonable doubt does not arise, and the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentages are based on the average impairment of earning capacity as a result of service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Board must also consider staged ratings. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other. Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14. 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). 

Lower Back

The Veteran's lower back strain is rated 10 percent prior to June 4, 2014, and 20 percent disabling thereafter, based on the General Rating Formula for the Spine under Diagnostic Code 5237. 38 C.F.R. § 4.71a, DC 5237. 

Under the General Rating Formula for the Spine, a 20 percent evaluation is warranted where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating requires unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. Associated objective neurological abnormalities are rated separately under the appropriate diagnostic code. Id., Note (1). 
Alternatively, a back disorder can be rated as Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes. Under those criteria, found at Diagnostic Code 5243, a ten percent evaluation requires incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months, and 20 percent evaluating requires incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months. Id. DC 5243. 

A 40 percent rating is warranted for incapacitating episodes having a total duration of less than six weeks but more than four weeks and a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks during the past 12 months. There is no corresponding note allowing for the separate evaluation of any associated neurologic abnormalities. 38 C.F.R. § 4.71a. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. 
Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. Mitchell v. Shinseki, 25 Vet. App. 32 (2011); De Luca v .Brown, 8 Vet. App. 202  (1995). 

The intent of the rating schedule is to recognize painful motion with joint and periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Prior to June 4, 2014 

The Veteran underwent a VA examination in November 2012. The examiner noted that he had flare-ups once per month that lasted five to six days. See 11/01/2012, VA Examination, at p. 6. For the initial range of motion, he had forward flexion at 70 degrees with objective evidence of pain at 60 degrees; extension ended at 20 degrees with objective evidence of pain at 15 degrees; right lateral flexion of 20 degrees with objective evidence of painful motion at 15 degrees; left lateral flexion of 20 degrees with painful motion at 15 degrees; right lateral rotation of 30 degrees with pain at 25 degrees; and left lateral rotation of 30 degrees and pain at 25 degrees. Id. at p. 7, 8. At the time, he was unable to perform repetitive-use testing with three repetitions because of pain and safety concerns. Id. at p. 8. 

Resolving doubt in the Veteran's favor, the Board finds that a 20 percent evaluation has been most nearly approximated here.  In so finding, the Board deems it significant that repetitive use testing could not be conducted at all on examination.  Moreover, no attempt was made to quantify additional limitation of function during flare-ups.  

As flexion at the subsequent VA examination was to 40 degrees, it appears reasonable to assume that repetitive motion and or flare-ups would not have 

While a 20 percent evaluation is deemed appropriate, the Board finds no evidentiary support for a higher evaluation based on the objective findings detailed above for the period in question.

June 4, 2014 onward 

The June 2014 examination report indicates that the Veteran's lower back strain worsened, as he had reported increased pain since his last examination. See 6/10/2014, C&P Examination, at p. 2. For the initial range of motion, he had forward flexion at 40 degrees with objective evidence of pain at 40 degrees; extension ended at 20 degrees with objective evidence of pain at 20 degrees; right lateral flexion of 10 degrees with objective evidence of painful motion at 10 degrees; left lateral flexion of 20 degrees with painful motion at 20 degrees; right lateral rotation of 15 degrees with pain at 15 degrees; and left lateral rotation of 15 degrees and pain at 15 degrees. Id. at p. 3. He was able to perform repetitive use testing. Id. at p. 4. For the post-test, his flexion was limited to 40 degrees, extension to 15 degrees; right lateral flexion to 10 degrees; left lateral flexion to 20 degrees; right lateral rotation to 15 degrees; and left lateral rotation to 15 degrees. Id. He did not have additional limitation in range of motion following repetitive use, but had functional loss impairment, with less movement than normal, weakened movement, incoordination, pain on movement, disturbance of locomotion, interference with sitting, and lack of endurance. Id. 

Furthermore, there was localized tenderness or pain to palpation over the lower lumbar spine, but did not have muscle spasms resulting in an abnormal gait or guarding of the thoracolumbar spine resulting in an abnormal gait. Id. at p. 5. He did not have ankylosis. Id. at p. 7. The Board finds this examination to be probative because the examiner reviewed the relevant facts, reviewed the Veteran's medical records, and conducted an in-person examination.

After review of the competent and probative evidence, the Board finds that a rating in excess of 20 percent for lower back strain is not warranted. Again, the Veteran had forward flexion of 40 degrees with objective evidence of pain at 40 degrees. He did not have muscle spasms or guarding resulting in an abnormal gait. He did not have ankylosis. As such, a rating in excess of 20 percent after to June 4, 2014, is not warranted.

The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but does not itself constitute functional loss. Mitchell, 25 Vet. App. at 38. Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; 38 C.F.R. § 4.40. Here, the findings reflected in the VA examination reports and treatment records do not support a rating in excess of 20 percent. Despite the Veteran's lesser and weakened movement, as well as pain on movement, and interference with sitting, this does not result in a separate and/or higher rating unless it actually results in additional functional loss. DeLuca, 8 Vet. App. at 204-07. In consideration of the DeLuca factors, while it is clear that the Veteran experiences pain and the accompanying limitations due to his lumbar spine disability, the 20 percent disability rating takes into consideration the Veteran's functional loss associated with his lumbar spine. The Board finds that 38 C.F.R. § 4.40, 4.45, and 4.59 do not provide a basis for an increased rating.  

It is acknowledged that the examiner did not provide an estimated loss of motion during flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26   (2017).  However, the Board finds that additional development for this purpose would serve only to delay the claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).  Indeed, even if the examiner provided a speculative "number" this would hold little probative weight given the examiner's lack of confidence in the information (i.e., having labeled it as speculative to begin with).  

No additional higher or alternative ratings under different Diagnostic Codes can be applied. Although the June 2014 VA examiner noted that the Veteran had IVDS with an incapacitating episode of under two weeks, there is no medical evidence of prescribed bed rest from a physician for the Veteran's lumbosacral spine disorder, or that such episodes totaled at least two weeks. Even if the Veteran had prescribed bed rest for two weeks, his IVDS would not result in a higher rating - it would be only 10 percent as he only had incapacitating episodes of at least one week, but less than two. 

Therefore, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent.


Radiculopathy 

The Veteran is rated at 10 percent for lumbar radiculopathy, lower left extremity, and 20 percent for lumbar radiculopathy, lower right extremity, under Diagnostic Code 8520. 38 C.F.R. § 4.124a.

Under 8520, an 80 percent rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost. Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost impaired function substantially less than the type picture for complete paralysis given."  Id. A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy. A 40 percent rating is assigned for moderately severe incomplete paralysis; and, a 20 percent rating is assigned for moderate incomplete paralysis. 38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

The June 2014 examination report reflects normal muscle motor strength, except for right hip flexion, which had active movement against some resistance. See 6/10/2015, C&P Examination, at p 5. There was no atrophy. Deep tendon reflexes were normal other than the right ankle, which was hypoactive. Straight leg raising was positive bilateral. Id. at p. 7. Sensory examination was normal. Id. at p. 6. Addressing radiculopathy, the examiner noted no constant pain in either extremity, moderate intermittent pain in the right lower extremity, and mild in the left lower extremity; moderate paresthesia and/or dysesthesias in the right lower extremity, and mild in the left lower extremity, and moderate numbness in the right lower extremity, and mild in the left lower extremity. The examiner concluded with moderate severity of radiculopathy in the right lower extremity and mild severity in the left lower extremity. Id.at p. 7.

Additionally, the examiner reported that the Veteran did not have any other neurological abnormalities, such as bowel or bladder problems. 

The Board finds that, when compared to complete paralysis of the sciatic nerve, the objective findings on clinical examination show the Veteran's right lower extremity continued to manifest with moderate severity, and his left lower extremity manifested with mild severity. The Board notes the Veteran's muscle strength was largely normal without any atrophy, and the deep tendon reflexes were also largely normal. Thus, the Board finds this evidence most nearly approximates the 20 percent rating for the right lower extremity, and 10 percent for the lower left extremity. 38 C.F.R. §§ 4.1, 4.10, 4.124a, DC 8520.  As such, the claim for increased ratings is denied.



ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

An initial rating of 20 percent prior to June 4, 2014, for a lower back strain is granted. 

A rating in excess of 20 percent after June 4, 2014, for a lower back strain is denied. 

An initial rating in excess of 20 percent for lumbar radiculopathy, right lower extremity, is denied. 

An initial rating in excess of 10 percent for lumbar radiculopathy, left lower extremity, is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


